Filed 9/13/16 P. v. Murray CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




THE PEOPLE,                                                                                  C080207

                   Plaintiff and Respondent,                                     (Super. Ct. No. 62-125757)

         v.

MANUEL OLALDE MURRAY,

                   Defendant and Appellant.




         Appointed counsel for defendant Manuel Olalde Murray has filed an opening brief
that sets forth the facts of the case and asks this court to review the record to determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal. 3d
436.) After reviewing the entire record, we affirm the judgment.
                                                 BACKGROUND
         Because the matter was resolved by plea, our statement of facts is taken from the
probation report.


                                                             1
        On October 11, 2013, defendant’s ex-wife called the police and reported that he
was attempting to break into her apartment. When police officers contacted defendant’s
ex-wife, she explained that defendant had jumped her backyard fence and began banging
on her sliding glass door. She further explained that defendant threatened to kill her, and
that she fled her apartment with her two children when defendant kicked the front door
open. About a week later, defendant was arrested and taken into custody.
        On January 29, 2014, defendant pleaded no contest to making a criminal threat
(Pen. Code, § 422)1 and misdemeanor vandalism (§ 594, subd. (b)(1)). On February 26,
2014, the trial court sentenced defendant to state prison for two years, suspended
execution of sentence, and placed defendant on formal probation for a term of five years
with the condition he serve 120 days in county jail.
        On June 10, 2015, a first amended petition for revocation of probation was filed,
alleging that defendant admitted to using methamphetamine, tested positive for using
methamphetamine twice, and committed several new violations of the law. On June 22,
2015, a second petition for revocation was filed, alleging that defendant had violated
several provisions of the Vehicle Code.
        Following a contested hearing on the first amended petition on June 26, 2015, the
trial court found that defendant had violated the terms and conditions of his probation and
sentenced him to 180 days in county jail with credit for 160 days already served. On
July 10, 2015, a contested hearing was held on the second petition. At the conclusion of
the hearing, the trial court found that defendant had violated the terms and conditions of
his probation and sentenced him to 30 days in county jail, to run concurrent to the 180-
day sentence previously imposed.




1   Further undesignated statutory references are to the Penal Code.

                                              2
       On July 13, 2015, a third petition for revocation of probation was filed, alleging
that defendant had failed to report to the probation department after he was released from
custody, and had tested positive for using methamphetamine. On July 15, 2015,
defendant admitted to both allegations. On July 29, 2015, the trial court imposed the
previously imposed but suspended sentence of two years in state prison, with credit for a
total of 345 days in local custody.
       Defendant filed a timely notice of appeal. Defendant’s request for a certificate of
probable cause was granted.

                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of the right
to file a supplemental brief within 30 days from the date the opening brief was filed,
June 21, 2016.
       On July 27, 2016, defendant filed a one-page handwritten submission. By order
dated August 2, 2016, we denied defendant’s request to remove court appointed counsel
and treated the remainder of his submission as a supplemental brief. Although not
entirely clear, defendant’s submission appears to contend that the trial court incorrectly
calculated his custody credits. Defendant also requests assistance in making a Romero
motion. (See People v. Superior Court (Romero) (1996) 13 Cal. 4th 497.)
       Having reviewed defendant’s claims to the best of our ability, and undertaken an
examination of the entire record pursuant to Wende, we find no arguable error that would
result in a disposition more favorable to defendant. We do not see any error in the
calculation of credits, and a Romero motion is inapplicable as defendant was neither
charged with a prior strike nor admitted a prior strike as part of his plea. Consequently,
we affirm the judgment.

                                              3
                                   DISPOSITION
       The judgment is affirmed.




                                                  /s/
                                            Duarte, J.



We concur:



      /s/
Raye, P. J.




     /s/
Nicholson, J.




                                        4